Exhibit 99.1 Reata Pharmaceuticals, Inc. Announces Second Quarter 2017 Financial and Operating Results IRVING, Texas, August 14, 2017 – Reata Pharmaceuticals, Inc. (Nasdaq: RETA) (“Reata” or “the Company”), a clinical-stage biopharmaceutical company, today announced financial results for the second quarter ended June 30, 2017, and provided an update on the Company's business and product development programs. Financial Highlights The Company incurred operating expenses of $24.0 million for the quarter ended June 30, 2017, with research and development accounting for $17.9 million.This compares to operating expenses of $13.8 million for the same period of the year prior, when research and development accounted for $9.1 million.A net loss of $11.6 million was reported by the Company for the quarter ended June 30, 2017, equating to a loss of $0.52 per share, compared to net loss of $0.9 million or $0.05 per share in the same period of the year prior.
